DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on June 7, 2022. Claims 1 and 10 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because a new ground(s) of rejection is made in view of Crawley.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a sensor” in claim 2 and “air sampling aspiration system” in claim 8 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (US 2017/0007864 A1) in view of Crawley (US 2003/0146522 A1).
With regard to claim 1, Magnone discloses a fire extinguishing system (Fig. 1) comprising an extinguishing agent supply (150e), a distribution system (150b/150c/150d), at least one spray head (110) or the series of spray heads, and at least one valve (110z) mounted between the distribution system and the at least one spray head (Fig. 2B) or the series of spray heads, wherein the at least one valve (110z) comprises an automated actuator, wherein the valve (110z) is a control valve.
However, Magnone does not explicitly discloses the valve having an orifice with a variably controllable opening, the valve being configured to variably configure the opening from closed, to partly opened and up to totally open over a range of 0% open to 100% open, the valve thus being configured to change a K-factor of the individual valve, controlling the amount of water, a pressure difference over the spray head, a spray pattern shape and/or droplet size of an extinguish agent.
Crawley teaches a fire extinguishing system comprising a valve (20) having an orifice (23) with a variably controllable opening, the valve being configured to variably configure the opening from closed, to partly opened and up to totally open over a range of 0% open to 100% open, the valve thus being configured to change a K-factor of the individual valve, controlling the amount of water, a pressure difference over the spray head, a spray pattern shape and/or droplet size of an extinguish agent (Para. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Magnone, by replacing the valve of Magnone with the variable flow control valve (20) as taught by Crawley, for the benefit of controlling the rate of flow of water in order to achieve specific quantity of water (abstract).
With regard to claim 2, Magnone further discloses the automated actuator of the at least one valve is controlled by means of a sensor or a set of sensors (130), being configured to measure a temperature, a temperature differential, a smoke density, or a smoke density differential (para. [0027]).
With regard to claim 3, the device of Magnone as modified by Crawley further discloses a control unit (120) is configured to collect data of the set of sensors, and is configured to generate a fire image and is configured to control the at least one valve of the at least one spray head, on the basis of this fire image (Para. [0026, 0027, 0033]).
With regard to claims 4, 13, and 14, the device of Magnone as modified by Crawley further discloses the system comprises the series of spray heads (Fig. 1) with each having its own control valve installed between the spray head and the distribution system (Fig. 2B).
With regard to claims 5 and 15-17, the device of Magnone as modified by Crawley further discloses the sensors (130) are part of a distributed network, which is configured to present the location of a registered fire to internal or external emergency services (Para. [0009]).
With regard to claim 6, the device of Magnone as modified by Crawley further discloses the variably controllable opening of the control valve (taught by Crawley) is controlled by the set of sensors (130), the distributed network and/or a control unit, thus controlling individual output of each individual spray head (Para. [0026, 0027, 0033]).
With regard to claim 7, the device of Magnone as modified by Crawley further discloses droplet size of an extinguishing agent can be controlled by the size of the variably controllable opening of the valve (Para. [0039] of Crawley, when valve is fully closed, droplet size is zero and 100% open, droplet size is at maximum). 
With regard to claims 10-11, the device of Magnone as modified by Crawley discloses all the structural elements recited in claims 1-7 above. Therefore the device of Magnone as modified by Crawley is capable of performing the method step, as a result the method step is also disclosed by the invention of Magnone in view of Crawley.

Claims 8, 9, 12, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magnone in view of Crawley as applied to claim 1 above, and further in view of Hennegan (US 2016/0101306 A1).
With regard to claims 8, 18, and 19, the device of Magnone as modified by Crawley discloses the invention as disclosed in the rejection of claim 1 above. However, Magnone fails to teach the distribution network acts as an air sampling aspiration system, collecting air from individual spray heads.
	Hennegan teaches a distribution network (Fig. 1) acts as an air sampling aspiration system, collecting air from individual spray heads (Para. [0032, 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Magnone, by incorporating the air sampling aspiration system as taught by Hennegan, for the benefit of testing the ambient air within the system and to detect the presence of a fire condition based on at least one element detected from the ambient air within the system (Para. [0032, 0033]).
	With regard to claim 9, Magnone in view of Crawley and Hennegan further discloses air sampling is occurring consecutively, spray head after spray head by opening consecutively each connected valve (Para. [0032, 0033] and Fig. 1 of Hennegan).
With regard to claims 12 and 20, the device of Magnone as modified by Crawley and Hennegan discloses all the structural elements recited in claim 8, 9, 18, and 19. Therefore, the device of Magnone as modified by Crawley and Hennegan is capable of performing the method step, as a result the method step is also disclosed by Magnone in view of Crawley and Hennegan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752